Maxwell, J.
This is án action to enjoin the defendant from issuing certain county bonds for the erection of a court house in said county, upon the ground that such bonds are illegal and void. The grounds of the alleged illegality are, first, that the “act to amend the second subdivision of section twenty-five, chapter eighteen, of the Compiled Statutes of Nebraska of 1887, in relation to county buildings.and officers, and to repeal said second subdivision,” approved February 26, 1889, is unconstitutional for the reason that its title is insufficient and in violation of the constitution, that no bill shall contain more than one subject, and the same shall be clearly expressed in its title; and second, that the taxes to pay the interest on said bonds, together with the taxes for ordinary county revenue, will exceed fifteen mills on each dollar of valuation, and hence are in violation of the constitution. Both of the questions presented were decided by this court in Baird v. Todd and Jameson v. Dickson, 27 Neb., 782. We regard those decisions as correct, and they are decisive of this. The taxes in question being valid, the action is dismissed.
Judgment accordingly.
The other judges concur.